Citation Nr: 0615797	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
aches claimed as secondary to undiagnosed illness.

2.  Entitlement to service connection for right knee 
tendonitis.

3.  Entitlement to service connection for a right shoulder 
strain.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for nausea.

6.  Entitlement to service connection for a skin disorder.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1991.  
Thereafter, he had Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO.

In February 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.

The veteran waived initial RO consideration of the new 
evidence submitted at his hearing.  38 C.F.R. § 20.1304 (c) 
(2005)  

By September 2005 rating decision, the RO denied service 
connection for PTSD, nausea, and a skin disorder.  The 
veteran indicated disagreement at his February 2006 hearing.  
The hearing transcript has been accepted as a timely filed 
written notice of disagreement.  As a statement of the case 
on this matter has not been issued, additional action by the 
RO is required as set forth below in the Remand portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 328 
(1999).

The issues of entitlement to service connection for PTSD, 
nausea, and a skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has an undiagnosed illness manifested by muscle and 
joint aches; any current muscle and joint aches are not 
related to a disease or injury in service. 

2.  The veteran's claimed right knee tendonitis is not shown 
to be due to his active duty service.

3.  The veteran's claimed right shoulder strain is not shown 
to be due to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
muscle and joint aches have not been met.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2005).

2.  The veteran's claimed right knee tendonitis is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  The veteran's claimed right shoulder strain is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in May 2001 (and prior to the initial adjudication 
of this claims) the RO sent the veteran a letter that 
informed him of the evidence necessary to establish service 
connection for the disabilities at issue herein, what 
evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to the claims.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
of service connection for muscle and joint pain, a right knee 
disability, and a right shoulder disability, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issues on 
appeal.  The Board notes that further medical examination is 
not necessary as explained fully below in the section 
concerning service connection for right knee and right 
shoulder disabilities.

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim are in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Factual Background 

The service medical records are silent with respect to 
generalized muscle and joint aches, the knee, and the right 
shoulder.  

An April 1991 medical examination report does not reflect any 
findings concerning muscular and joint aches, the right knee, 
or the right shoulder.  On the corresponding report of 
medical history, the veteran did not indicate any relevant 
symptoms.

The April 1995 VA Gulf War examination revealed normal joints 
and muscles.

Arthritis of the right hand was diagnosed in 1996. 

In December 1997, the veteran complained of joint pain of the 
right shoulder, hips, knees, and hands.  X-ray studies of the 
wrists, hips, knees, and shoulders were normal. 

The Board notes that a July 1998 Reserves report reflects 
complaints of an "all over body ache."  This and other 
reported symptoms were attributed to an upper respiratory 
infection.

In October 1998, R.B. Cooke, M.D., a private physician who 
had treated the veteran for several years, indicated that the 
veteran experienced diffuse joint pain the previous winter, 
which was thought to be "due to in some was 'Persian Gulf 
Syndrome.'"  Dr. Cooke, however, noted that the veteran was 
evaluated by VA and that no specific abnormalities were 
found.

A June 1999 Reserves report reflects that the veteran had 
painful joints.  He indicated he had episodes of pain for 2 
to 3 months. 

In December 1999, polyarthralgia was diagnosed.

In May 2002, diffuse arthritis was noted in a VA progress 
note.  No rationale for the diagnosis was given.

Private treatment records reflects that the veteran reported 
a history of episodic joint pain since his Gulf war service.

In an August 2002 letter, Dr. Cooke asserted that the veteran 
experienced episodic muscle and joint pain and that the cause 
of the foregoing was undiagnosed.  In an August 2002 
treatment notation, Dr. Cooke noted that the veteran related 
his long history of episodic diffuse joint pain to Persian 
Gulf service.

On December 2002 VA examination of the joints, the examiner 
noted that the veteran walked without a limp, disrobed 
easily, and could turn from side to side without difficulty.  
Wrist joint motion was painless, and there was no deformity 
of the wrists.  There was no deformity of the elbows.  There 
was no deformity of either shoulder and no evidence of muscle 
atrophy of either shoulder.  There was, however, pain on 
palpation of the right shoulder.  There was no apparent 
deformity of the cervical spine, lower extremities, feet, 
ankles, or knees.  The veteran, however, complained of right 
knee pain.  The examiner noted right knee pain on palpation 
of the posterolateral aspect of the right knee near the 
insertion of the lateral hamstring tendons.  The examiner did 
not indicate any abnormality of the hips.  The examiner 
indicated no abnormal findings regarding the lumbar spine.  
The examiner diagnosed status-post left palmar fasciectomy, 
status-post left plantar fasciectomy, right biceps 
tendonitis, and right acromioclavicular strain.  The examiner 
indicated that the veteran exhibited no weakened movement, 
excessive fatigability, or loss of coordination.

On December 2002 VA medical examination, the examiner 
indicated that there was no evidence of joint inflammation, 
redness, or swelling.  

In March 2005, a VA examiner noted the veteran's complaints 
of diffuse muscular pain for 10 years.  The physical 
examination revealed a somewhat excited gentleman in no acute 
distress.  The diagnosis was of diffuse myalgia that was 
possibly secondary to generalized anxiety.

The his February 2006 hearing, the veteran indicated that he 
fell off a truck during service in the Persian Gulf and 
injured his right knee.  He injured his right shoulder while 
loading a truck.  He did not report these injuries or seek 
any treatment.

Muscle and joint aches

Regarding right hand arthritis, right biceps femoris 
tendonitis, and right shoulder strain, service connection as 
due to an undiagnosed illness cannot be granted as these are 
diagnosed conditions.  The veteran, however, complains of 
diffuse muscle and joint aches and pains and asserts that 
these are due to service in the Persian Gulf.

Initially, the Board notes that the statements of Dr. Cooke 
regarding an association between the veteran's complaints and 
"Gulf War syndrome" are of little probative value.  The 
basis for the association is unclear, and is unsubstantiated.  
It has been long held that medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Thus, Dr. Cooke's 
statements do not serve to bolster the veteran's claim.

Second, the Board does not credit the VA progress note 
indicating diffuse arthritis.  This finding is not echoed by 
any other VA or private examiner and is conclusory and 
unsubstantiated.  Further, such diagnosis was not linked to 
the veteran's service.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

Finally, the Board notes that the veteran is not competent to 
render medical opinions upon which the Board may rely, and 
the Board cannot grant this claim based upon the veteran's 
assertions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The most probative evidence is that contained in the VA 
medical examination reports.  These reports are based on a 
review of the record and a thorough examination of the 
veteran.  Moreover, the conclusions contained therein are 
substantiated.  The VA examiners concluded that with the 
exception of the noted diagnoses, specifically status-post 
left palmar fasciectomy, status-post left plantar 
fasciectomy, right biceps tendonitis, and right 
acromioclavicular strain, there were no abnormalities of the 
muscles or joints.  Furthermore, the examiner who conducted 
the VA joints examination indicated in essence that the 
veteran did not suffer any objective disability as a result 
of his complaints.  There was no weakened movement, excess 
fatigability, or loss of coordination.  There was, moreover, 
no swelling or redness.  Thus, service connection for muscle 
and joint pain cannot be granted based on undiagnosed 
illness.  Without any objective indications of disability, 
the veteran's claimed disability cannot be said to have 
become manifest to a degree of at least 10 percent, a 
prerequisite for the granting of service connection on the 
basis of undiagnosed illness.  38 C.F.R. § 3.317.  Based on 
the lack of disability manifested to a degree of at least 10 
percent, service connection for muscle and joint aches cannot 
be granted as due to undiagnosed illness.  Id.

In any event, neither VA examiner attributed the veteran's 
alleged symptoms to an undiagnosed illness or to a disease or 
injury in service.  Absent such opinion, service connection 
cannot be granted.  Id.

The Board notes that the only credible medical opinion 
regarding the etiology of the veteran's muscle and joint 
aches and pain is that of the March 2005 VA examiner who 
indicated that the veteran's complaints were possibly due to 
anxiety.  Based on this opinion, it is unlikely that the 
veteran's complaints are due to undiagnosed illness.  Id.

The Board observes that direct service connection for the 
veteran's claimed disability is not warranted.  There has 
been no clear and definitive diagnosis regarding the claimed 
muscle and joint aches, and service connection cannot be 
granted based on pain alone without an underlying diagnosis.  
38 C.F.R. § 3.303; Sanchez-Benitez, supra.  In any event, the 
veteran's complaints have been attributed to anxiety and not 
to service.

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to comprehensive 
medical examinations in December 2002 and in March 2005, VA 
examiners did not find a disability due to undiagnosed 
illness or that was directly related to service.  There is no 
competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Right knee tendonitis and right shoulder strain

Regarding the claimed right knee and right shoulder 
disabilities, there is no notation in the service medical 
records which reflects complaints, treatment or diagnoses for 
such.  The veteran, at his hearing, indeed, denied seeking 
treatment for these claimed injuries.  In any event, the 
record contains no competent medical opinion linking the 
right knee or right shoulder disabilities to service.  

Absent a nexus between these claimed disabilities and 
service, service connection for these claimed disabilities is 
denied.  38 C.F.R. § 3.303.  The Board notes that the veteran 
is not competent to provide medical opinions upon which the 
Board may rely.  Espiritu, supra.  Thus, his assertions 
regarding the etiology of the currently diagnosed right knee 
and right shoulder disabilities are not ones that the Board 
can take into account in its consideration of these issues.

Normally, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's right shoulder and right knee disabilities to 
service, a medical opinion regarding whether the veteran's 
right knee and right shoulder disabilities are directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims of service connection for right 
knee and right shoulder disabilities.  No examiner has 
provided a credible and substantiated opinion regarding a 
nexus between the claimed disabilities and service.  Thus, 
the preponderance of the evidence weighs against the claims.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


ORDER

Service connection for muscle and joint aches is denied.

Service connection for right knee tendonitis is denied.

Service connection for right shoulder strain is denied.


REMAND

The Board notes that by September 2005 rating decision, the 
RO denied service connection for PTSD, nausea, and a skin 
condition.  The veteran's February 2006 hearing testimony has 
been construed as a timely filed notice of disagreement.  See 
38 C.F.R. § 20.201 (2005).  As a statement of the case 
addressing this matter has not yet been issued, additional 
action by the RO is necessary.  See Manlincon, supra.

Again, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims of service connection 
for PTSD, nausea, and a skin condition, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these matters are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
PTSD, nausea, and a skin condition.  
The statement of the case should 
include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005).

2.  The RO must send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish disability ratings 
and effective dates for the claims of 
service connection for PTSD, nausea, 
and a skin condition, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


